Exhibit 10.2

TULLY’S COFFEE EXCLUSIVE LICENSE AGREEMENT

THIS AGREEMENT, effective as of the 12th day of October, 2007, is entered into
between TULLY’S COFFEE CORPORATION, a Washington corporation, doing business at
3100 Airport Way South, Seattle, Washington 98134 U.S.A. (“Licensor”), and
TULLY’S COFFEE ASIA PACIFIC, INC., a Nevada corporation (“Licensee”).

RECITALS

A. Licensor is in the business of developing and operating specialty stores
featuring coffee drinks and other beverages and a light food menu for on and off
premises consumption and which offer retail sales of whole beans and ground
coffee, tea, herbal teas, and related goods and services (referred to herein as
a “Tully’s Store” or as “Tully’s Stores”).

B. Tully’s Stores are operated with uniform design, formats, signs, equipment,
layout, systems, and procedures utilizing the know-how, confidential business
information and proprietary trade dress and designs of Licensor.

C. Licensor owns rights in, and uses, promotes and licenses, certain business
names and trademarks for services relating to such stores and trademarks for
goods and services sold through such stores including without limitation the
business names shown in Schedule A (the “Business Names”), the trademarks for
services and trademarks for goods shown in Schedule B (the “Trademarks”).

D. Licensee was incorporated in the state of Nevada on July 13, 2007 and seeks
to establish and advance the purpose of developing, constructing, managing and
promoting Tully’s Stores and the wholesale and retail sale of coffee and related
products through the use of sublicensees, franchisees and distributors in the
business territories described below. Subject to the terms and conditions of
this Agreement, Licensee is interested in acquiring the sole, perpetual,
exclusive license to use Licensor’s know how, trade secrets, proprietary trade
dress and designs, tradenames and trademarks (registered and unregistered)
Business Names, and Trademarks in association with the operation of Tully’s
Stores in the territories identified in Schedule C (referred to herein as the
“Territories”).

NOW, THEREFORE, in consideration of the covenants and obligations of this
agreement and for other good and valuable consideration, the parties hereto have
agreed with each other as follows:

1. Grant. Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee, under all its current or future intellectual property
rights, the sole, exclusive and perpetual license to operate Tully’s Stores in
the Territories and to

 

Page 1 of 28



--------------------------------------------------------------------------------

use all such designs, formats, signs, equipment, layout, systems, procedures,
copyrights, know how, trade secrets, proprietary trade dress and designs,
tradenames and trademarks (registered and unregistered), the Business Names, and
the Trademarks for Tully’s Stores in the Territories, including the U.S. rights
in the same to the extent such rights relate to use of the same in the
Territories (collectively, the “Asia Rights”) only in association with the
Licensee or authorized sublicensee’s operation of Tully’s Stores and as
otherwise provided in this Section 1. The Asia Rights include the rights (i) to
utilize in the Territories the now owned or hereafter acquired registered and
unregistered intangible proprietary rights used by Licensor in its operations of
Tully’s Stores whether registered or unregistered, (ii) the current or future
right to sell packages of roasted coffee, roasted coffee beans, tea, herbal tea
and related goods under the Business Names and with the Trademarks in third
party retail locations other than Tully’s Stores in the Territories, (iii) the
right to create, operate and support a franchise system of Tully’s Stores within
the Territories, (iv) the right to operate web sites under the Business Names
and Trademarks to market and sell, solely to consumers within the Territories,
branded product and merchandise, and (v) the right to create or have created
branded merchandise using the Trademarks for sale solely within the Territories;
provided that in each case all such licensed activities are (a) conducted in a
manner that is consistent with the Tully’s brand concept and image of high
quality, premium, gourmet specialty coffee, (b) otherwise complies with the
terms of this Agreement, (c) that all such sales are subject to the royalty and
service fees provided for in this Agreement and (d) either contained within the
list of existing items distributed in the United States listed in Schedule D or
approved by Licensor in writing prior to sale. Consistent with the exclusive
nature of the license grants of this Agreement, Licensor shall not license or
sell the Asia Rights, or any portion related thereto, to any third party, and
shall not allow any other party to utilize the Business Names and Trademarks in
the Territories except either as set forth in this Agreement or in a manner
beyond the scope of this Agreement.

Licensee may sublicense (without any permission from Licensor) the right
conferred by this Agreement to any entity in which Licensee holds—directly or
indirectly—at least fifty percent of the actual or beneficial voting control of
such subsidiary. Otherwise, upon the prior written consent of Licensor (which
consent shall not unreasonably be withheld), Licensee may sublicense all or part
of the rights conferred upon Licensee by this Agreement. Licensor’s consent
shall be subject to, among other things, the execution and delivery of such
documents and agreements as Licensor shall find reasonably necessary to protect
Licensor’s interests with respect to such proposed sublicense and the execution
and delivery of a officer’s certificate to Licensor stating that Licensee’s
sublicense is in compliance with applicable legal and regulatory requirements
for that sublicense.

2. Operation and Development of Stores. Licensor will furnish to Licensee
standard basic plans and specifications for Tully’s Store’s (the “Standard
Specifications”) for use in the Territories, including specifications for
general interior

 

Page 2 of 28



--------------------------------------------------------------------------------

design, color schemes, finish materials, furniture, equipment and signs.
Licensee agrees that all of Licensee’s stores in the Territories which are
identified to the public as a Tully’s Store or which utilize any of the Business
Names or Trademarks (referred to herein as a “Licensee Tully’s Store”) shall
materially comply with Licensor’s Standard Specifications as announced by
Licensor from time to time. Notwithstanding the foregoing, Licensee Tully’s
Stores may be modified to the extent necessary to comply with applicable
ordinances, building codes, permit requirements, lease or deed requirements and
restrictions, and shall give due consideration to local culture, tastes, market
conditions and tendencies (the foregoing being collectively referred to herein
as “Local Regulations and Conditions”).

3. Equipment, Fixtures and Signs. Licensee agrees to use in the operation of
each Licensee Tully’s Store equipment, fixtures, and furniture that are
materially consistent with Licensor’s Standard Specifications with due
consideration for the Local Regulations and Conditions. Licensee further agrees
to place or display at the premises of each Store (interior and exterior) only
such signs, emblems, logos, lettering, and display materials that are consistent
with Licensor’s Standard Specifications. Licensee may purchase equipment,
fixtures, furniture and signs (“Store Furnishings”) used in connection with the
operation of Tully’s Stores from Licensor or from other sources, when such
sources are more competitive with respect to price, applicable taxes, delivery
costs and other terms; provided, however, that all such Store Furnishings
obtained from other sources are consistent with Tully’s brand concept and image
of high quality.

4. Training and Operating Assistance.

a. Initial Training. Prior to the opening of Licensee’s first Tully’s Store in
the Territories, Licensor shall train one or more Licensee managers in the
operation of a Tully’s Store. Training shall be conducted at Licensor’s training
headquarters at a time which is mutually acceptable to the parties. Licensee and
Licensor shall share the cost for any travel and living expenses which Licensee
and the manager(s) incur in connection with such training. Licensor shall
provide at its own cost all materials and personnel and facilities for such
training.

b. Additional Training. Upon Licensee’s request Licensor will conduct additional
training for Licensee’s employees at Licensee’s travel and living cost and
expense (not more than five of Licensee’s employees at any one time
semiannually). Licensor shall provide at its own cost all materials, personnel
and facilities for such training.

c. Hiring and Training of Employees by Licensee. Licensee shall hire all
employees of each Tully’s Store in the Territories, and shall be exclusively
responsible for the terms of their employment and compensation and for the
proper training of such employees in the operation of a Tully’s Store.

 

Page 3 of 28



--------------------------------------------------------------------------------

d. Consulting Assistance. Licensor shall be available at mutually convenient
times to consult with Licensee from time to time with respect to general
operating issues related to any Tully’s Store in the Territories, including
without limitation any problems or deficiencies disclosed by reports submitted
to or inspections made by Licensor related to Tully’s Stores in the Territories.

e. Annual Meetings. Except as otherwise hereinafter agreed to by the parties,
Licensor and Licensee agree that the parties shall meet at least annually on or
about the anniversary date of the signing of this Agreement to review the status
of the operations of the Licensee Tully’s Stores and Licensor’s operation and
licensing of Tully’s Stores in the United States and elsewhere. The first such
meeting shall take place at a location to be designated by Licensee. Thereafter,
Licensor and Licensee shall take turns designating the location of such annual
meetings.

f. Web Sites and Other Software. Licensor shall all retain all rights to any
software or other computer code furnished to Licensee, if any, pursuant to this
Agreement. Should Licensee desire to create web sites for any or all of the
countries listed in Schedule C, Licensee shall ensure all such web sites
maintain a “look and feel” consistent in all material respects with the
appearance and design elements utilized in Licensor’s web site, with due
consideration given to Local Regulations and Conditions, and at all times
consistent with the Tully’s brand concept and image of high quality. Licensee
shall have the right to operate and maintain web sites on their own servers or
on the servers of a hosting service provider. Licensee is limited to use of
country code top level domain names for the countries listed in the Territories.
Licensor shall have the right to inspect the websites at their discretion, and
if, in Licensor’s sole discretion, an element of the Licensee’s web sites does
not conform to the standards of “look and feel” or contains inappropriate
elements, Licensor may demand that that element be immediately removed. Upon
such demand, Licensee shall have 24 hours to remove the offending element.

5. Store Image and Operating Standards.

a. Condition and Appearance of Stores. Licensee agrees to maintain the condition
and appearance of each Licensee Tully’s Store consistent in all material
respects with the image of a Licensor owned and operated Tully’s Stores with
each Licensee Tully’s Store as an attractive, modern, sanitary, convenient, and
efficiently operated store selling premium, high quality products and service
with due consideration given to Local Regulations and Conditions. Licensee
agrees to effect such maintenance in all material respects of each Licensee
Tully’s Store as is reasonably required from time to time to maintain such
condition, appearance, and efficient operation, including, without limitation,
replacement of worn out or obsolete

 

Page 4 of 28



--------------------------------------------------------------------------------

equipment, fixtures, furniture, and signs; repair of the interior and exterior
of such Stores. If at any time in Licensor’s commercially reasonable judgment,
the general state of repair, appearance, or cleanliness of the premises of a
Licensee Tully’s Store or its equipment, fixtures, furniture, signs, or decor
does not meet Licensor’s standards therefor, Licensor shall so notify Licensee,
specifying the action Licensor believes should be taken by Licensee to correct
such deficiency.

b. Authorized Products and Services. The presentation of a uniform image to the
public and the furnishing of uniform products and services are an essential
element of the Tully’s Store system and brand concept. Licensee therefore agrees
that each Licensee Tully’s Store will offer beverages, food, and other products
and services that are consistent in all material respects with the Tully’s Store
concept as announced from time to time by Licensor with due consideration given
to Local Regulations and Conditions.

c. Food and Beverage Products, Supplies, and Materials. The reputation and
goodwill of the Tully’s Store system is based upon, and can be maintained and
enhanced only by, the sale of consistent, quality products and the rendering of
fast, efficient, consistent and quality service. Licensee therefore agrees that
all beverages and food products, cooking materials, containers, packaging
materials, other paper and plastic products, glassware, utensils, uniforms,
menus, forms, cleaning and sanitation materials, and other supplies and
materials used in the operation of Licensee Tully’s Stores shall conform to
Licensor’s specifications and quality standards as established by Licensor from
time to time with due consideration given to Local Regulations and Conditions.

d. Use of Materials Imprinted With Trademarks. Licensee shall in the operation
of each Tully’s Store in the Territories use containers, napkins, uniforms,
packaging, and other forms and materials imprinted with the Trademarks that
conform to Licensor’s specifications and quality standards as established by
Licensor from time to time with due consideration given to Local Regulations and
Conditions.

6. Specifications, Standards, and Procedures. With due consideration given to
Local Regulations and Conditions, Licensee agrees to comply with Licensor’s
specifications, standards and general procedures for the operation of Tully’s
Stores including without limitation the following:

a. Recipes, quality of ingredients, portions, and methods and procedures
relating to the storage, handling, preparation, and serving of beverages and
food;

b. Safety, maintenance, cleanliness, sanitation, function, and appearance of
each Tully’s Store premises and its equipment, fixtures, furniture, and signs;
and

 

Page 5 of 28



--------------------------------------------------------------------------------

c. Uniforms to be worn by and general appearance of Store employees;

7. Compliance with Laws and Good Business Practices. Licensee shall secure and
maintain in force all required licenses, permits, and certificates relating to
the operation of each Licensee Tully’s Store and shall operate each such Store
in full compliance with all applicable, material laws, ordinances, and
regulations. Licensee agrees to refrain from any business or advertising
practice which may be injurious to the business of Licensor and the goodwill
associated with the Business Names and Trademarks and Tully’s Stores. Licensor
and Licensee each agrees to refrain from any business or advertising practice
which may be injurious to the business of Licensee and the goodwill associated
with the Business Names and Trademarks and Tully’s Stores.

8. Management of Store. All stores shall at all times be under the direct,
on-premises supervision of Licensee or a trained and competent employee thereof.
Licensee agrees to use its best efforts to promote and enhance the business of
the Tully’s Stores in the Territories.

9. Indemnification.

(a) By Licensee. Licensee agrees to indemnify, defend and hold harmless Licensor
and all of its shareholders, directors, officers, employees and representatives
from and against all claims, lawsuits, fines, penalties or damages of any kind
by a third party (collectively, “Damages”) arising out of or related to
(i) Licensee’s use of the Business Names or Trademarks or operation of Tully’s
Stores, (ii) a breach by Licensee of any representation, warranty or covenant of
Licensee set forth in this Agreement, except to the percentage extent that any
such Damages are caused by Licensor’s negligence.

(b) By Licensor. Licensor agrees to indemnify, defend and hold harmless Licensee
and all of Licensee’s shareholders, directors, officers, employees and
representatives from and against all claims, lawsuits, fines, penalties or
damages of any kind by a third party (collectively, “Damages”) arising out of or
related to (i) Licensor’s use of the Business Names or Trademarks or operation
of Tully’s Stores, and (ii) a breach by Licensor of any representation, warranty
or covenant of Licensor set forth in this Agreement, except to the percentage
extent that any such Damages are caused by Licensee’s negligence.

10. Trade Secrets of Licensor. Licensor will take commercially reasonable steps
to safeguard the trade secrets of Licensor provided under this Agreement.
Licensee acknowledges that its knowledge of the operation of a Tully’s Store
will be derived from information disclosed to Licensee by Licensor pursuant to
the License and that certain of such information, including without limitation
all recipes and

 

Page 6 of 28



--------------------------------------------------------------------------------

Licensor’s Standard Specifications is proprietary, confidential, and a trade
secret of Licensor. Except for disclosing such information to sublicensees
authorized under Section 1 hereof, Licensee agrees that Licensee will maintain
the absolute confidentiality of all such information during and after the term
of the License, and that Licensee and its sublicensees will not use any such
information in any other business or in any manner not specifically authorized
or approved in writing by Licensor.

11. Business Names and Trademarks.

a. Ownership of Names and Marks. Licensee acknowledges and agrees that Licensor
is the owner of all Business Names and Trademarks licensed to Licensee by this
Agreement, that Licensee’s right to use the Business Names and Trademarks is
derived solely from this Agreement and is limited to the operation of Licensee
Tully’s Stores in the Territories and as otherwise provided for in this
Agreement. Licensee agrees that after the termination or expiration of the
License, Licensee will not directly or indirectly at any time or in any manner
identify itself or any other business operation of Licensee as a Tully’s Store,
a former Tully’s Store, or as a Licensee of or otherwise associated with
Licensor, or use in any manner or for any purpose any Business Name or Trademark
or other indicia of a Tully’s Store.

b. Limitations on Licensee’s Use of Business Names and Trademarks. Licensee
agrees to use the Business Names and Trademarks as the sole service mark and
trademark and trade name identification of each Licensee Tully’s Store, except
as otherwise consented to in writing by Licensor.

c. Domain Names and Web Sites. Licensor’s currently owned domain names are
included in Schedule B as attached to this Agreement. Licensor shall retain all
rights to any and all domain names created for the websites created for the
countries in Schedule C. Licensor may grant written permission for Licensee to
register localized domain names at Licensee’s request, however, these domain
names will remain the intellectual property of Licensor. Any and all web sites
related to Licensor’s business must be published through Licensor’s present
domain name or any future domain name owned by Licensor, including the herein
described localized domain names.

12. License Fee. Upon the execution of this Agreement by the parties and the
satisfaction or waiver of the conditions precedent set forth in Sections 20 b.
and c. below, Licensee shall immediately pay to Licensor the sum of one dollar
($1.00) (the “License Fee”) in cash or by wire transfer of immediately available
funds. The License Fee shall be fully earned by Licensor upon payment.

 

Page 7 of 28



--------------------------------------------------------------------------------

13. Royalty and Service Fee.

a. Amount and Payment of Royalty and Service Fee. Licensee agrees to pay to
Licensor a quarterly royalty and service fee of one percent (1%) of the
aggregate net revenues, as defined in section 13(b) below, of the Tully’s Stores
in the Territories together with all other sales of products or services made in
connection with the Tully’s Business Names and Trademarks, for net revenues and
sales after March 31, 2008, payable by the end of each month immediately
following the month in which a calendar quarter of a year ends on net revenues
for the preceding quarter. Licensee agrees to pay to Licensor a quarterly
royalty and service fee of zero percent (0%) of the aggregate net revenues of
the Tully’s Stores in the Territories together with all other sales of products
or services made in connection with the Tully’s Business Names and Trademarks,
for net revenues and sales after the after the effective date of this Agreement
and before April 1, 2008.

b. Definition of Net Revenues. As used in this Agreement, the term “net
revenues” shall mean and include the actual gross charges for all products and
services of any kind or nature sold in connection with the Tully’s Business
Names or Trademarks, for cash or credit, whether such purchases are made in,
upon, or from the premises of any Licensee Tully’s Store, or through or by means
of the business conducted therein or otherwise by Licensee or any sublicensee
thereof, but excluding sales, use, service, or excise taxes collected from
customers and paid to the appropriate taxing authority.

c. Interest on Late Payments. All royalties and service fees, amounts due for
products purchased from Licensor, and any other amounts owed to Licensor by
Licensee pursuant to the License shall be subject to a late payment interest
calculated at an annual rate equal to twelve percent (12%) during delinquency.

d. Reporting Requirements. During the term of this Agreement, Licensee shall
furnish to Licensor quarterly reports setting forth new store openings, net
revenues and comparable store sales (totaled or reasonably grouped) for Tully’s
Store in the Territories (“Quarterly Reports”).

14. Inspections and Audits.

a. Licensor’s Right to Inspect Stores. To determine whether Licensee is
complying with this Agreement, Licensor shall have the right, at any time during
business hours and without prior notice to Licensee, to inspect any of the
Licensee Tully’s Stores.

b. Licensor’s Right to Audit. Licensor shall have the right, upon prior written
notice, to audit or cause to be audited the Quarterly Reports. Licensee shall
fully cooperate with representatives of Licensor and independent accountants
hired by Licensor conducting any such audit including without limitation
providing all

 

Page 8 of 28



--------------------------------------------------------------------------------

back up records, information and financial statements related to the calculation
of net revenues. In the event any such audit, taking into account local
variations in generally accepted accounting principles, shall disclose an
understatement of the net revenues of the the Licensee Tully’s Stores for any
period or periods, Licensee shall pay to Licensor, within fifteen (15) calendar
days after receipt of the audit report, the royalty and service fee due on the
amount of such understatement. Further, in the event such audit is made
necessary by the failure of Licensee to furnish Quarterly Reports for three or
more quarters as herein required, or if an understatement of net revenues for
any period is determined by any such audit to be greater than five percent (5%),
Licensee shall reimburse Licensor for the reasonable cost of such audit,
including, without limitation, the charges of any independent accountant and the
travel and lodging expenses.

15. Termination of License.

a. By Licensee. If Licensee is in substantial compliance with this Agreement and
Licensor breaches this Agreement and fails to cure such breach within cure
periods described below, Licensee may, in addition to exercising any other right
or remedy hereunder, terminate this Agreement subject to its compliance with
Section 15 d. below or seek specific performance of the obligation pursuant to
Section 21.

b. By Licensor. Subject to compliance with Section 15 d. below, Licensor may, in
addition to exercising any other right or remedy hereunder, terminate this
Agreement or seek specific performance of the obligation pursuant to Section 21
if Licensee:

(1) Makes an assignment for the benefit of creditors or an admission of its
inability to pay its obligations as they become due;

(2) Files or has filed against it a petition in bankruptcy or any similar
proceeding or files any pleading seeking any reorganization, liquidation, or
dissolution under any law, or admits or fails to contest the material
allegations of any such pleading filed against it, or is adjudicated a bankrupt
or insolvent, or a receiver is appointed for a substantial part of the assets of
Licensee, or the claims of creditors of Licensee are abated or subject to a
moratorium under any law;

(3) Makes an unauthorized assignment of the License or ownership of Licensee as
hereinafter defined in the section entitled “Assignment, Transfer, and
Encumbrance;”

(4) Fails to comply with any provision of this Agreement (other than a payment
default for which the remedy shall be an action for damages) or any other
mandatory specification, standard, or operating procedure prescribed by
Licensor.

 

Page 9 of 28



--------------------------------------------------------------------------------

c. [Reserved.]

d. Termination Procedures. Prior to exercising a right to terminate this
Agreement under either Section 15 a. or 15 b. above, Licensor or Licensee, as
applicable, shall give written notice to the other party (the “Party in Breach”)
of any alleged breach of this Agreement which gives rise to a right of
termination as provided in either Section 15 a. or b. above. The Party in Breach
shall then have thirty calendar days after the receipt of such written notice to
cure the alleged breach (the “Cure Period”). In the event that the alleged
breach is not cured by the Party in Breach within the Cure Period, the parties
shall commence a mandatory mediation regarding the alleged breach within thirty
calendar days of the end of the Cure Period. Upon the earlier of (1) the
completion of the required mediation or (2) sixty calendar days following the
end of the Cure Period (unless otherwise extended by agreement of the parties)
if for any reason the parties are unable to arrange or conclude the mediation,
the party alleging the default shall, if no acceptable resolution of the alleged
default shall have been reached, have the right to declare a termination of this
Agreement and thereafter pursue all remedies under this Agreement including
without limitation any of the proceedings described in Section 21 below.

16. Licensee’s Obligation upon Termination or Expiration. In the event this
Agreement is terminated by either party, or expires pursuant to any provision of
the Agreement or any decision by an arbiter or judicial authority then Licensee
shall, within the time prescribed in the decision or within 30 days in the
absence of such a prescription:

a. Payment of Amounts Owed to Licensor. Licensee shall pay to Licensor such
royalty and service fees, amounts owed for products purchased by Licensee from
Licensor, and all other amounts owed to Licensor which are then unpaid.

b. Return of Information. Licensee shall immediately return to Licensor all
copies of any manuals, recipes, specifications, menus, software, records or
documents of any kind (in any form of media) delivered to Licensee by Licensor
during the term of the License.

c. Cancellation or Transfer of Assumed Names. Licensee shall take such action as
may be required to cancel all assumed name or equivalent registrations relating
to its use of any Business Name or Trademark, or transfer said registrations to
Licensor in full and without recourse.

d. Continuing Obligations. All rights and obligations of Licensor and Licensee
which expressly, or by their nature, survive the expiration or termination of
the License shall continue in full force and effect subsequent to and
notwithstanding the expiration or termination of the License under this
Agreement and until they are satisfied in full or by their nature expire.

 

Page 10 of 28



--------------------------------------------------------------------------------

17. Assignment, Transfer, and Encumbrance.

a. By Licensor. With the prior written consent of Licensee (which consent may
not unreasonably be withheld) this Agreement may be assigned by Licensor and
shall inure to the benefit of any assignee or other legal successor to the
interest of Licensor herein, provided that Licensor, subsequent to any such
assignment, shall remain liable for the performance of its obligations under
this Agreement.

b. By Licensee. With the prior written consent of Licensor (which consent may
not unreasonably be withheld) this Agreement may be assigned by Licensee and
shall inure to the benefit of any assignee or other legal successor to the
interest of Licensee herein, provided that Licensee, subsequent to any such
assignment, shall remain liable for the performance of its obligations under
this Agreement. It shall be a condition of any such consent that the proposed
transferee agrees to be bound by all of the terms of this Agreement.
Notwithstanding the foregoing, Licensee shall, upon prior written notice to
Licensor, be entitled to assign its rights and obligations under this Agreement
to Licensee’s parent or any entity in which Licensee holds—directly or
indirectly—at least fifty percent of the actual or beneficial voting control of
such subsidiary provided that Licensee, subsequent to any such assignment, shall
remain liable for the performance of its obligations under this Agreement. In
connection with an assignment, Licensee and its assignee shall execute such
documents of assignment as Licensor may reasonably require. The rights contained
in Sections 1 to 37 of this Agreement may not be assigned separately from the
Roasting Rights, which appear as Schedule E to this Agreement, nor may the
Roasting Rights be assigned separately from the rights contained in Sections 1
to 37 of this Agreement.

18. Representations and Warranties.

a. By Licensor. Licensor hereby represents and warrants as follows:

1. Licensor shall use all commercially reasonable efforts to maintain and
protect the value of the Asia Rights against any infringement, unauthorized
disclosure, misuse bankruptcy or other failures or any other acts by Licensor or
its affiliates and shall bear all costs associated therewith.

2. This Agreement has been entered into at arms length between Licensor and
Licensee and that there is no overreaching on the part of Licensee.

 

Page 11 of 28



--------------------------------------------------------------------------------

3. Except as disclosed with respect to the security interest claimed by UCC
Ueshima Coffee Company, Ltd. (“UCC”) under a 2001 exclusive license agreement as
described below, the Asia Rights are free of any encumbrances, security
interest, or other limitations except the blanket security interest held by
Benaroya Capital. Licensor shall assist Licensee in the execution of a separate
Security Agreement, subject only to the claims of UCC.

4. UCC and Licensor were parties to a 2001 exclusive license agreement for
certain territories which are included among the Territories. In June 2006,
Licensor notified UCC that it was in breach of that agreement, and on
November 14, 2006, Licensor notified UCC that the UCC license was terminated.
UCC disputes that it was in breach and disputes the termination of the UCC
license. Licensor is a party to litigation with UCC. Except for that matter,
there is no action or proceeding pending or threatened against it before any
court, administrative agency or other tribunal which might have a material
adverse effect on its business or condition, financial or otherwise or on the
Asia Rights. Licensor knows of no infringement by any third party of Licensor’s
trademarks, trade secrets or other intellectual property rights in the U.S. or
the Territories, other than any infringement by UCC since the termination and
the possible third party use or claim of right with regard to the “Bellaccino”
mark in some of the Territories. Licensor agrees to indemnify, defend and hold
harmless Licensee from and against any claims, losses, lawsuits or damages of
any kind related to (1) any third party (including UCC) claim of infringement
brought against Licensee related to Licensee’s use of the Asian Rights in the
Territories, and (2) any third party claim of senior use of the trademark
(“Tully’s”) in the U.S. to the extent such use, if any, has a material adverse
effect upon the Asian Rights.

5. Licensor has full power and authority to grant a license in the Asia Rights
to Licensee, unless a court of competent jurisdiction should determine otherwise
in connection with the litigation with UCC.

6. Licensor is a corporation duly organized, validly existing and in good
standing under the laws of the state of Washington, USA.

7. Licensor has taken all actions necessary to authorize it to enter into and
perform fully its obligations under this Agreement and all other documents
specifically referenced herein (“Licensor Documents”) and to consummate the
transactions contemplated herein and therein. This Agreement is, and upon their
execution the Licensor Documents will be, the legal, valid and binding
obligations of Licensor, enforceable in accordance with their respective terms.

8. There have not been and there is not now existing any product liability
claims associated with Licensor’s products represented by Licensor’s
intellectual property.

 

Page 12 of 28



--------------------------------------------------------------------------------

9. Neither the execution of this Agreement or any of the Licensor Documents nor
the consummation of the transactions contemplated herein or therein will:
(a) violate any provision of the Articles of Incorporation, bylaws or other
constituent documents of Licensor; (b) violate, conflict with or constitute a
default under, permit the termination or acceleration of, or cause the loss of
any rights or options under, any agreement binding upon Licensor; or (c) require
the approvals of any third parties.

b. By Licensee. Licensee hereby represents and warrants as follows:

1. Licensee has full power and authority to license the Asia Rights from
Licensor.

2. Licensee is a corporation duly organized, validly existing and in good
standing under the laws of the state of Nevada.

3. Licensee has taken all actions necessary to authorize it to enter into and
perform fully its obligations under this Agreement and to consummate the
transactions contemplated herein and therein. This Agreement is the legal, valid
and binding obligation of Licensee, enforceable in accordance with its terms.

4. Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein or therein will: (a) violate any provision of
the Articles of Incorporation, bylaws or other constituent documents of
Licensee.

c. Survival. The covenants, representations and warranties made by Licensor and
Licensee herein shall survive the Closing.

19. Covenants.

a. [Reserved.]

b. Financial Records. Licensor shall on an annual basis provide Licensee with
copies of Licensor’s audited financial statements.

20. Closing.

a. Time and Place. Subject to the conditions precedent stated herein, the
consummation of this License Agreement (the “Closing”) shall take place at the
designated office of Licensee, provided that all parties agree to accept
facsimile signatures on documents for the purposes of the Closing.

 

Page 13 of 28



--------------------------------------------------------------------------------

b. Deliveries at Closing. Subject to the satisfaction of the conditions
precedent contained in Section 20 c., at the Closing the following shall occur:

1. Licensee shall pay to Licensor the License Fee, in cash or by wire transfer
of immediately available funds.

2. Licensor shall provide to Licensee a certificate of good standing and
certified copy of its Articles of Incorporation, and Licensee shall provide to
Licensor documentation as to Licensee’s company standing.

3. Licensor shall provide to Licensee copies of all U.S. federal and
international registrations made with respect to the Business Names and
Trademarks together with copies of available state registrations of the same.

c. Conditions Precedent. At Closing, all of the following conditions precedent
shall be complete and true, as applicable, unless waived by the party entitled
to receive the same:

1. [Reserved.]

2. All representations and warranties made by each party shall be true and
correct in all respects on and as of the Closing with the same force and effect
as though made on and as of the Closing. Each party shall have performed and
complied with all agreements and conditions required to be performed or complied
with prior to or at the Closing.

3. There shall have been no material adverse change to the business or
operations of Licensor since the commencement of the parties’ negotiations.

4. No action or proceeding shall have been initiated to restrain or challenge
this Agreement or any matter contemplated hereby.

21. Enforcement.

a. Judicial Enforcement, Injunction, and Specific Performance. Notwithstanding
Section 21 b., the parties shall have the right to elect to seek injunctive or
equitable relief as provided for in this Section 21 a. in the state or federal
courts situated in Seattle, Washington, USA (and/or in any appellate court
therefrom). The parties each consent to jurisdiction in such courts, waive
objection to such venue, waive trial by jury. The parties stipulate and agree
that any judgment relating to this Agreement which is entered in a court located
within the State of Washington shall be binding throughout the world and may be
sued upon, docketed, entered and/or enforced, without challenge or opposition on
their part and without re-trial of any of the issues

 

Page 14 of 28



--------------------------------------------------------------------------------

which gave rise to such judgment, in any state, country, province, commonwealth
or territory having jurisdiction over their respective persons or properties.
Each party shall be entitled, without bond, to the entry of temporary and
permanent injunctions and orders of specific performance enforcing the
provisions of this Agreement; with respect to Licensor, such provisions include
without limitation those relating to Licensee’s use of the Business Names and
Trademarks, the obligations of Licensee upon termination or expiration of this
Agreement and assignment of the License and ownership interests in Licensee, and
to prohibit any act or omission by Licensee that constitutes a violation of any
applicable law, ordinance, or regulation, is dishonest or misleading to
customers or prospective customers of any Licensee Tully’s Store, constitutes a
danger to employees or customers of the Store or to the public, or may impair
the goodwill associated with the Business Names and Trademarks and Tully’s
Stores. If a party secures any such injunction or order of specific performance,
the other agrees to pay it an amount equal to the aggregate of its costs of
obtaining such relief, including without limitation reasonable attorney and
expert witness fees, costs of investigation and proof of facts, court costs,
other litigation expenses, and travel and living expenses, and any damages
incurred as a result of the breach of any such provision. If Licensor commences
any such action for an injunction or order of specific performance and is not
the prevailing party therein, Licensor agrees to pay to Licensee an amount equal
to the aggregate of Licensee’s costs of defending against such relief, including
without limitation reasonable attorney and expert witness fees, costs of
investigation and proof of facts, court costs, other litigation expenses, and
travel and living expenses, and any damages incurred by Licensee as a result of
such proceedings.

b. Arbitration. Except insofar as a party elects to enforce this Agreement by
judicial process, injunction, or specific performance as hereinabove provided,
all disputes, controversies and claims arising out of or relating to any
provision hereof, not otherwise resolved through good faith discussions pursuant
to Section 21 c. below, shall be settled by arbitration in Seattle, Washington,
under the U.S. Arbitration Act (9 U.S.C. §§ 1 et seq.), if applicable, and the
Rules of the American Arbitration Association (relating to the arbitration of
disputes arising under License and license agreements, if any, otherwise the
general rules of commercial arbitration), provided that the arbitrator shall
award, or include in his award, the specific performance of this Agreement
unless he determines that performance is impossible. Judgment upon the award of
the arbitrator may be entered in any court having jurisdiction thereof or over
Licensor or Licensee.

c. Meet and Discuss Requirement. Before proceeding under Sections 21 a or b, the
party who intends to initiate action must provide written notice of dispute to
the other party referencing this subsection and proposing a date at which the
parties will meet in a good faith effort to resolve the dispute. The meeting
shall take place at the office of the party receiving notice of the dispute, or
at a mutually agreeable location. If the parties are unable to resolve the
dispute within thirty (30)

 

Page 15 of 28



--------------------------------------------------------------------------------

calendar days after delivery of the written notice of dispute, then either may
pursue any claim or action pursuant to Sections 21a or 21b. Each party shall pay
their own travel expenses and the meeting shall take place at the office of the
party receiving notice of the dispute, or at a mutually agreeable location. In
the interest of both time and expense, parties shall make a good faith effort to
resolve multiple disputes in one meeting should multiple disputes arise at one
time.

d. Severability and Substitution of Valid Provisions. All provisions of this
Agreement are severable, and this Agreement shall be interpreted and enforced as
if all completely invalid or unenforceable provisions were not contained herein,
and partially valid and enforceable provisions shall be enforced to the extent
valid and enforceable. If any applicable and binding law or rule of any
jurisdiction requires a greater prior notice of the termination of or refusal to
renew this Agreement than is required hereunder, or the taking of some other
action not required hereunder, or if under any applicable and binding law or
rule of any jurisdiction, any provision of this Agreement or any specification,
standard, or operating procedure prescribed by Licensor is invalid or
unenforceable, the prior notice and/or other action required by such law or rule
shall be substituted for the notice requirements hereof, or such invalid or
unenforceable provision, specification, standard, or operating procedure shall
be modified to the extent required to be valid and enforceable. Such
modifications to this Agreement shall be effective only in such jurisdiction and
shall be enforced as originally made and entered into in all other
jurisdictions.

e. Rights Of Parties Are Cumulative. The right of Licensor and Licensee
hereunder are cumulative, and no exercise or enforcement by Licensor or Licensee
of any right or remedy hereunder shall preclude the exercise or enforcement by
Licensor or Licensee of any other right or remedy hereunder, or which Licensor
or Licensee is entitled by law to enforce.

22. U.S. Dollars. All references to dollars as expressed herein are to United
States currency. All payments are to be calculated using the applicable exchange
rate to U.S. Dollars as reported by the Wall Street Journal or, if such report
should be come unavailable, by another publication or online journal of record,
for the end of the day prior to the date of payment.

23. Goodwill, Trademark and Business Name Protection, Third Party Litigation,
Cessation of Use.

a. [Reserved.]

b. Licensor retains the right to protect the Trademarks and Business Names from
infringement and to prosecute infringers. Licensor and Licensee shall cooperate
to bring suit for infringement of the Trademarks and Business Names. In the
event Licensor fails to prosecute any infringement of the Trademarks and
Business

 

Page 16 of 28



--------------------------------------------------------------------------------

Names, Licensee shall have the right to prosecute such infringement and seek
reimbursement for all reasonable costs incurred in such prosecution from
Licensor. Licensor has the right to control all actions against infringers and
to resolve such matters whether by settlement or suit. If Licensee becomes aware
of any infringement of the Trademarks or Business Names, it shall notify
Licensor in writing. Licensee shall cooperate with Licensor by promptly
supplying, at a reasonable cost to Licensor, assistance and information
reasonably considered necessary by Licensor for settlement or suit.

c. Subject to Section 24, Licensee agrees not to adopt, use, apply to register
or register anywhere any trademark or Business Names, service mark or business
name which is confusingly similar to the Trademarks or which contain the
designations “TULLY” or “TULLY’S”, without regard to the nature of the
associated goods, services or business either during the term of Licensee or
thereafter.

24. Registration of Business Names and Trademarks in the Territories. The
parties acknowledge that the Asia Rights have not been registered in the
Territories. Trademarks have been applied for in some of the Territories, and
Trademarks have been registered in certain of these Territories as indicated in
Schedule B. The effectiveness and requirements for Trademark registrations
varies by nation. Licensee agrees to give Licensor advance written notice of its
intention to open one or more Tully’s Stores in any one or more of the
Territories. Upon such notice the parties agree to cooperate in taking all
commercially reasonable steps to obtain such registrations or in taking all such
preliminary steps as are necessary to protect the Business Names and Trademarks
prior to the opening of any Tully’s Store in any of the Territories. Licensor
shall bear all of the costs of making such registrations, including any such
registrations that Licensor request Licensee to undertake on its behalf.
Licensee shall be responsible for all costs associated with registering
Licensee’s interest in the Asia Rights in any jurisdiction or any of the
Territories.

25. Notices. All notices and requests in connection with this Agreement shall be
in writing and may be given by registered or certified mail, personal delivery
or facsimile addressed as follows.

 

To:

  Tully’s Coffee Corporation   3100 Airport Way South   Seattle, WA 98134 U.S.A.
  Attn: President   Facsimile No. (206) 233-2075

with a copy to:

  The Vernon Law Group, PLLC   Attn: John Vernon, Esq.   4242 Renaissance Tower
  1201 Elm Street   Dallas, TX 75270   Facsimile No. (214) 751-2002

 

Page 17 of 28



--------------------------------------------------------------------------------

To:

  Tully’s Coffee Asia Pacific, Inc.   3100 Airport Way South   Seattle, WA 98134
U.S.A.   Attn: President   Facsimile No. (206) 233-2075

or to such other address as the party to receive the notice or request shall
designate by written notice to the other. The effective date of any notice or
request shall be five (5) calendar days from the date on which it is sent by the
addressor, or when received when personally delivered or sent by facsimile.

26. Waiver. The failure of either party to insist in any one or more instances
upon strict performance by the other of its obligations hereunder shall not
constitute a waiver or relinquishment of any such obligation for the future, and
the obligation shall continue in full force and effect.

27. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, U.S.A. without giving
effect to the conflict of law rules or choice of law rules thereof to the
contrary, and by applicable federal law.

28. Headings. Headings used in this Agreement are for reference purposes only
and shall not be deemed part of this Agreement.

29. Relationship. The relationship between the parties hereto is that of
Licensor and Licensee as defined in this Agreement, and this Agreement is not to
be construed as creating a partnership, joint venture, master-servant,
principal-agent, or other relationship for any purpose whatsoever. Except as may
be expressly provided herein, neither party may be held for the acts either of
omission or commission of the other party, and neither party is authorized to,
or has the power to, obligate or bind the other party by contract, agreement,
warranty, representation or otherwise in any manner whatsoever.

30. Force Majeure. If either party is delayed or interrupted in or prevented
from, the performance of its obligations hereunder by reason of an act of God,
fire, flood, war, public disaster, strikes or labor difficulties, governmental
enactment, regulation or order, or any other cause beyond its control, such
party shall not be liable to the other therefor; and the time for the
performance of its obligations shall thereupon be extended for a period equal to
the duration of the contingency that occasioned the delay, interruption or
prevention.

 

Page 18 of 28



--------------------------------------------------------------------------------

31. Integration and Modification. This is the entire agreement between the
parties. There are no other agreements or representations not set forth herein,
and this Agreement incorporates all prior negotiations, agreements, and
representations. This Agreement may not be modified except in writing signed by
each party.

32. Languages. Both parties acknowledge that this Agreement is written in
English.

33. Counterparts. This Agreement may be signed in one or more counterparts, each
of which may be deemed an original, but all of which together shall constitute
one and the same agreement notwithstanding that both parties are not signatories
to each counterpart, however, this Agreement shall not be enforceable against
any party until a counterpart has been executed by both parties hereto.

34. Waiver of Breach. The waiver by either party of any breach of this Agreement
shall not be deemed a waiver of any subsequent breach.

35. Other Agreement. This Agreement is entered into contemporaneously with the
Roasting Rights Agreement.

36. Franchising. To the extent this Agreement is applied to franchising,
sub-franchising, area development or other similar systems, the following
provisions shall apply:

a. Licensee shall be responsible for ensuring that any franchisee,
sub-franchisee, area developer or other unit applies the standards and other
elements set forth in this Agreement to their locations. This includes, but is
not limited to, the quality of any in-store merchandise, the quality of signage,
and the look and feel of the store.

b. Should any franchisee, sub-franchisee, area developer or other unit allow any
element of their business to fall below the standards set forth in this
Agreement, or pursue lines of business not authorized by this or another
agreement, Licensee shall have 30 days to cause the franchisee or other unit to
be in compliance or to initiate termination proceedings against the franchisee
or other unit pursuant to the agreement particular to that relationship. Should
Licensee fail to either cause the defect to be cured or start termination
proceedings, the Licensee shall be in breach of this Agreement. In the event the
Licensee is in breach pursuant to this provision, the procedure shall be the
same as that which is set forth in section 15(d) of this Agreement.

c. The various franchise agreements may designate additional remedies for
termination or breach in addition to those contained in this agreement. In
instances

 

Page 19 of 28



--------------------------------------------------------------------------------

where both agreements shall apply, remedies may be cumulative to the extent
allowed by the agreements, but the causes of action under both agreements must
be addressed in the same hearing, trial, arbitration, mediation, or other
resolution procedure.

37. Roasting Rights. This Agreement shall be supplemented by a grant of Roasting
Rights. Those rights are set forth in Schedule E, the Grant of Roasting Rights.
The Roasting Rights are hereby integrated into this Agreement, and are not
severable from this Agreement.

The remainder of this page has been left blank intentionally.

 

Page 20 of 28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

Executed as of the date set forth above.

LICENSOR:

 

TULLY’S COFFEE CORPORATION

By:     Printed Name:   Kristopher S. Galvin Title:   Executive Vice President
and CFO

LICENSEE:

 

TULLY’S COFFEE ASIA PACIFIC, INC.

By:     Printed Name:   Tom T. O’Keefe Title:   Chairman

 

Page 21 of 28



--------------------------------------------------------------------------------

SCHEDULE A

TO

TULLY’S COFFEE LICENSE AGREEMENT

LIST OF BUSINESS NAMES

Tully’s

Tully’s Coffee

Tully’s Roaster of Fine Coffee

Bellaccino

And the equivalents of any of the above in any foreign languages

And any derivatives of foregoing.

 

Page 22 of 28



--------------------------------------------------------------------------------

SCHEDULE B

TO

TULLY’S COFFEE LICENSE AGREEMENT

LIST OF TRADEMARKS FOR SERVICES AND GOODS

LIST OF CURRENTLY ACTIVE1 DOMAIN NAMES

Tullys.com

Telltullys.com

Mytullyscard.com

 

--------------------------------------------------------------------------------

1

Tully’s owns and protects many domain names that are similar to its trademarks.
However, the domains listed are the current primary websites.

 

Page 23 of 28



--------------------------------------------------------------------------------

SCHEDULE C

TO

TULLY’S COFFEE LICENSE AGREEMENT

DESCRIPTION OF TERRITORIES COVERED BY THE LICENSE AGREEMENT

American Samoa

Australia

Bangladesh

Bhutan

Brunei

China

Cook Islands

Guam

Hong Kong

India

Indonesia

Laos

Macao

Malaysia

Mongolia

Myanmar (Formerly Burma)

Nepal

New Zealand

North Korea

Pakistan

Palau

Philippines

Saipan

Singapore

Solomon Islands

South Korea

Sri Lanka (Formerly Ceylon)

Taiwan

Thailand

Vietnam

 

Page 24 of 28



--------------------------------------------------------------------------------

SCHEDULE D

TO

TULLY’S COFFEE LICENSE AGREEMENT

Items, bearing any marks of Licensor, that are being offered for sale in the
United States through Licensor’s Tully’s stores or other channels authorized by
Licensor, unless the sale of such items by Licensee would conflict with
trademarks of any other party within that Territory, or would conflict with
local laws or regulations.

 

Page 25 of 28



--------------------------------------------------------------------------------

SCHEDULE E

TO

TULLY’S COFFEE LICENSE AGREEMENT

GRANT OF ROASTING RIGHTS

1. Licensee’s Roasting and Purchase Right. Except as provided in this Schedule
and the Agreement, all coffee purchased by Licensee shall be purchased from
Licensor. Except as provided in this Schedule, Licensor shall not sell, and
shall not allow or cause any third party to sell, Tully’s branded coffee to any
party within the Territories other than Licensee without the prior written
consent of Licensee in its sole discretion. All coffee roasted by Licensee (or
its wholly owned subsidiary) or produced for Licensee by an Authorized Third
Party Roaster as permitted by this Schedule must comply with Licensor’s quality
and service standards for sourcing, roasting, packaging, labeling, storage and
transportation of coffee, Licensor’s recipes and specifications and such other
standards as reasonably established by Licensor from time to time (the “Roasting
Standards”).

 

  a. Roasting of coffee by Licensee. Licensee may roast coffee beans and package
whole bean and ground coffee for its own use and for sale to third parties
pursuant to the Agreement so long as Licensee satisfies the Roasting Standards
and all other requirements of this Schedule. Such roasting and packaging must
occur within the Territories, and the coffee produced by Licensee may not be
sold, shipped or otherwise used outside the Territories. Licensee may conduct
such roasting and packaging operations directly or through one or more
wholly-owned subsidiaries (Licensee shall be wholly responsible for the
obligations and performance of such wholly-owned subsidiaries with respect to
this Schedule).

 

  b.

Roasting of coffee for Licensee by Authorized Third Party Roasters. From time to
time, Licensor may designate one or more third parties as being authorized to
roast and package certain coffees for the Territories, or for some portion of
the Territories. Parties which have been evaluated by Licensor and approved by
Licensor are referred to as “Authorized Third Party Roasters.” Licensor shall
establish the criteria for approval in its sole discretion and may add or
terminate Authorized Third Party Roasters from time to time in its sole
discretion, and shall notify Licensee of such changes. Licensee and its wholly
owned subsidiaries may purchase from these Authorized Third Party Roasters whole
bean and ground coffee for their own use and for sale to third parties pursuant
to the Agreement, so long as Licensee satisfies the requirements of this

 

Page 26 of 28



--------------------------------------------------------------------------------

 

Schedule. The coffee purchased from Authorized Third Party Roasters may not be
sold, shipped or otherwise used outside the Territories. Licensee may recommend
candidates for Authorized Third Party Roaster to Licensor, and Licensor will
reasonably consider whether such candidates meet its criteria.

2. Establishment and Termination of Third Party Roasting.

 

  a. Territory Election Notice. Licensee shall not roast any coffee, or purchase
any coffee from any party other than Licensor, unless Licensee has given written
notice to Licensor, not less than 60 days prior to the effective date for the
notice, that Licensee wishes to roast some or all of its own coffee or to
purchase some or all of its coffee requirements from an Authorized Third Party
Roaster. This Territory Election Notice shall be made on a Territory by
Territory basis from the Territories. The Territory Election Notice shall state
the particular Territory covered by the notice, the particular coffees covered
by the notice, the effective date for the notice, whether the coffee will be
roasted by Licensee or purchased from an Authorized Third Party Roaster for that
Territory. Licensor shall review the Territory Election Notice and, if the
roasting facility has been approved for this purpose, shall give its approval to
Licensee.

 

  b. Territory Resumption Notice. Licensee may determine, subsequent to the
effective date for a Territory Election Notice, that Licensee wishes to resume
the purchase of some or all of its coffee for that Territory from Licensor. In
that event, Licensee shall give written notice to Licensor, not less than 60
days prior to the effective date for the notice, that Licensee wishes to
establish Licensor as supplier of coffee for that Territory (a “Territory
Resumption Notice”). This Territory Election Notice shall be made on a Territory
by Territory basis from the Territories. The Territory Resumption Notice shall
state the particular Territory covered by the notice, the particular coffees
covered by the notice, and the effective date for the notice.

 

  c. Reporting. Within thirty (30) days after the end of each calendar month,
Licensee will send Licensor a written report indicating for the calendar month
just completed, for each Territory the: (i) amount and types of coffee roasted
by Licensee, and (ii) names of the Authorized Third Party Roasters supplying
Licensee.

 

Page 27 of 28



--------------------------------------------------------------------------------

  d. Record Keeping. Licensee agrees to maintain complete and accurate records
related to its performance under this Schedule. Licensor shall have the right to
inspect, on a quarterly basis during normal business hours, Licensee’s records
with respect to coffee purchased and produced pursuant to this Schedule.

 

  e. Audits; Quality Control Inspections. Licensor shall have the right, on a
quarterly basis during the term of this Schedule to perform quality control
inspections (using Licensor’s employees or third party representatives) at the
coffee production, storage and distribution facilities in the Territories.

3. International Carrier Sales. Licensee and Licensor may have opportunities to
sell coffee to airlines, railroads, and cruise lines (“transportation
enterprises”) that have vehicles, vessels or trains that travel between
locations outside the Territories and one or more of the Territories. It shall
not be a violation of the Agreement or this Schedule for Licensor to sell and
deliver coffee to a transportation enterprise outside of the Territories, and
for that transportation enterprise to serve that coffee to its customers within
one or more of the Territories. It shall not be a violation of the Agreement or
this Schedule for Licensee to sell and deliver coffee to a transportation
enterprise within the Territories, and for that transportation enterprise to
serve that coffee to its customers outside the Territories. If Licensee or
Licensor should establish such a relationship with a transportation enterprise,
it will advise the other party.

4. Integration. References in this Schedule to the “Agreement” shall mean the
Tully’s Coffee Exclusive License Agreement dated as of October 12, 2007 between
Tully’s Coffee Corporation and Tully’s Coffee Asia Pacific, Inc. to which this
Schedule appears as Schedule E. Except as otherwise stated in this Schedule,
terms defined in the Agreement shall have the same meaning for purposes of this
Schedule. This Schedule shall be considered fully integrated into the Agreement.
It will be governed by the terms of the Agreement. It may not be transferred or
assigned independently from the Agreement, nor may it be terminated separately
or independently from the Agreement.

 

Page 28 of 28